Appeals from judgments entered upon a decision rendered after trial in the Court of Claims. A step separates the foyer from the corridor outside the entrance to one of the Assembly galleries in the State Capitol at Albany. The foyer itself is described as a “tazzarine” of stone-like color, surrounded by a green border of stone, beyond which was the corridor floor of stone of the color of concrete, which the step separated from the foyer. Claimant Elizabeth Mary Loehr, visiting the Assembly gallery on March 19, 1953 did not observe this step when she was leaving, fell, and was injured. After a trial the Court of Claims dismissed her claim and the claim of her husband for medical care and loss of services on the ground that the State was not negligent in the maintenance of the step and on the further ground that the injured claimant herself had been negligent in not observing it. It could, as claimants argue, be found on this record that the floor coloring and arrangement make it somewhat difficult to see the step as one leaves the foyer to go to the corridor; and that the lighting arrangement adds somewhat to the difficulty of discerning the step. There is proof that there were other accidents due to people falling on this step, one of them two days before this accident. But the State argues that the step was plainly apparent to a person using reasonable care, and we do not feel justified on this record in requiring a different result than that reached by the Trial Judge who heard the case. We are not able to conclude with certainty, in this arguable area of negligence and contributory negligence, that the decision is against the weight of the evidence; and thus we are led to affirm. Judgments affirmed, without costs. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.